Citation Nr: 0805653	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
status post total hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 through 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran presented testimony at a hearing before the Board 
in October 2007.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  While the veteran has been diagnosed with PTSD, this 
diagnosis has not been shown to be predicated on a verified 
in-service stressor.

2.  In September 1983, the RO denied the veteran's claim for 
service connection for status post total hysterectomy; the 
veteran did not timely appeal that decision. 
 
3.  Evidence submitted since the September 1983 Board 
decision does not raise a reasonable possibility of 
substantiating the claim on the merits.   


CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007). 

2.  The September 1983 Board decision is final.  Evidence 
received since the Board decision is not new and material and 
the veteran's claim of entitlement to service connection for 
status post total hysterectomy is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104, 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
February 2005.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
February 2007 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304. 

In addition, with respect to PTSD due to personal assaults, 
38 C.F.R. § 3.304(f) provides:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) set forth 
specific guidelines for addressing such a case. The Court 
indicated that VA's Adjudication Procedure Manual M21-1 
(Manual M21-1, Part III, 5.14(c)) provides that, in cases of 
assertions of personal assault, "alternative sources" of 
information should be developed, as service medical records 
may be devoid of evidence because victims of personal 
assault, particularly sexual assault and domestic violence, 
typically do not file official reports with either military 
or civilian authorities.  Such alternative sources may 
include testimonial statements from such confidants as family 
members or clergy, evidence of substance abuse, pregnancy 
tests, and performance evaluations. 
 
Here, the veteran claims she was raped by a former boyfriend 
while stationed in Germany in November 1972, which resulted 
in a pregnancy.  The veteran testified during her October 
2007 hearing that she did not tell anyone of the rape, except 
when she filed this claim.  Therefore, the record is devoid 
of any police reports or treatment from rape crisis centers 
and mental health counseling centers.
	
The veteran's service medical records and service personnel 
records do not contain any information that support her 
alleged stressor.  The veteran received an exceptional review 
for her  last performance appraisal in service for the period 
of May 1972 to November 1972.  She had an "outstanding" 
rating for adaptability, responsibility, and duty 
performance.  She was received "excellent" rating for 
attitude and "above average" rating for initiative and 
leadership.  The scale was as follows: "outstanding"-
performs better than any soldier you know; "excellent"-
performance equaled by very few other soldiers; and "above 
average"-performs better than most soldiers.

The rater stated that: 

[The veteran] perform[ed] her duties and 
responsibilities in an exceptionally proficient 
manner.  Her presence in this office ease[d] many 
administrative procedures by her ability to work on 
her own and develop good working techniques to get 
her mission accomplished.  Although not in a 
leadership position, her constant demonstration of 
good work habits provid[ed] an example for all 
within the office.

Further, she received a "Good Conduct Medal" in November 
1972.  The clinical record from March 1973 reflected that the 
veteran was pregnant and contemplated an abortion.  However, 
the record noted that the veteran denied any depression 
symptoms and desired to return to duty in Europe to carry out 
the pregnancy.  Simply, the Board has found no indication of 
behavioral problems in service or soon after service.  
 
The Board has reviewed all of the evidence noted above but 
finds that, to date, the RO has not received evidence 
verifying the veteran's reported in-service personal assault.  
The veteran's own testimony and the lay statements from her 
sisters on this matter are not sufficient to verify the 
claimed incident.  See generally Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Moreover, the research submitted by the 
veteran, to include but not limited to, a medical article 
titled "Post Traumatic Stress Disorder" and a newspaper 
article titled "Army's sexual assault database is opposed," 
does not provide evidence that an in service stressor 
occurred.

The Board also finds that further efforts on the part of VA 
to verify this claimed stressor would not be fruitful; the 
veteran has reported keeping her personal assault a secret. 
 
As indicated above, VA has not afforded the veteran a VA 
psychiatric examination concerning the etiology of her PTSD.  
However, the Board finds that an additional examination would 
serve no useful purpose, as the file already contains medical 
evidence of a diagnosis of PTSD.  Moreover, as noted above, 
such an after-the-fact medical opinion cannot suffice to 
establish the occurrence of the claimed stressor, which, in 
this case, is the missing element.  Therefore, there is no 
reasonable possibility that an examination would provide 
additional findings supporting her claim, and such an 
examination is not "necessary" under 38 U.S.C.A. § 
5103A(d).   
 
Overall, while the veteran has been diagnosed with PTSD, this 
diagnosis has not been shown to be predicated on a verified 
in-service personal assault incident.  As such, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service or her 
obviously sincere contentions regarding the abuses she states 
that she endured in service.  The Board, however, is 
precluded from granting service connection for PTSD in the 
absence of credible supporting evidence that the claimed in-
service stressors occurred.

IV.  New and Material Evidence and Hysterectomy

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in March 2005.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By a decision in September 1983, the RO denied the veteran's 
claim for service connection for status post total 
hysterectomy on the basis that the condition was not due to 
disease or injury that was incurred in or aggravated by 
service.  The veteran did not file an appeal of that 
decision.  Thereafter, by a decision in June 2005, the RO 
denied the veteran's application to reopen her claim for 
service connection for status post total hysterectomy. 
 
In November 2004, the veteran sought to reopen her claim. 
 
As explained above, the present inquiry is whether any of the 
newly received evidence raises a reasonable possibility of 
substantiating the claim, namely, whether such evidence 
suggests that the veteran's preexisting status post total 
hysterectomy was aggravated in service. 
 
The evidence added to the record since the September 1983 
Board decision consists of a July 2006 lay statement, 
duplicate military records, Oxford dictionary definitions, 
medical journal articles, and treatment reports from Gerber 
Memorial Hospital, VA Medical Center in Battle Creek, MI, 
Muskegon Memorial Hospital, and Muskegon VA Outpatient 
Clinic.  While the above cited evidence may be considered 
"new" in that it was not of record at the time of the 
September 1983 Board decision, it is not "material" because 
it does not show that the veteran's status post total 
hysterectomy was aggravated in service.  In this regard, the 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim. 

With respect to the veteran's own statements on file in 
support of her claim, these are essentially reiterations of 
similar contentions raised in July 1983, albeit, the veteran 
now contends that her hysterectomy was secondary to the rape, 
as indicated on her December 2006 Form 9.  It is well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." 
 
Consequently, because there is no competent medical evidence 
that the veteran's status post total hysterectomy was 
aggravated in service, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 
 
The evidence which has been presented since September 1983 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds 
that the veteran's attempt to reopen her claim of entitlement 
to service connection for status post total hysterectomy is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for status 
post total hysterectomy is not reopened and the benefit 
sought on appeal remains denied. 








ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for status post total hysterectomy.  The claim 
remains denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


